Reed, J.,
delivered the opinion of the court.
On February 15, 1913, appellant pleaded guilty to an indictment for the unlawful sale of liquor. On February 28, 1913, appellant, through her attorney, moved the •court for leave to withdraw, her plea of guilty for the reasons that (1) she is an ignorant negro, half-demented, was not properly advised when she entered her plea, and has a good defense; (2) that the time laid in the indictment was October 16,1913, when the indictment was filed February '3, 1913, and that the judgment and sentence thereunder was of no validity.
As to the first ground assigned, there is no bill of exceptions in the record, and nothing* whatever therein to show any proof of the correctness of this claim. It is no' shown that the trial judge abused his judicial discretion. In the absence of all facts and circumstances in the matter, it is presumed that the judge acted properly when he denied the application.
The second ground assigned — that is, that the indictment shows the. offense was committed on a day subsequent to the finding — is shown to be insufficient by section 1428, Code-of 1906, which reads as follows: “An indictment for an offense shall not be insufficient for omitting to state the time at which the offense was committed in any case where the time is not of the essence of the offense, nor for ^stating the time imperfectly, nor for the stating the offense to have been committed on a; day subsequent to the finding of the indictment, or on an *851impossible day, or on a day that never happened,- nor for • the want of a proper perfect venne.”

Affirmed.